Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Application, Amendments and/or Claims
2.		The amendment dated 7/20/2020 is acknowledged and entered into record. Claims 1-2, 14, 17 and 27 have been amended. Claim 22 is cancelled. Claims 1-6, 9-10, 14-21 and 25-30 are currently pending. 

Rejections maintained
Claim Rejections - 35 USC § 103
3.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.		Claims 1-6, 9-10, 14-15, 17-21, 25-27 and 29-30 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Huber et al WO 2011/042548, 4/14/2011/ Huber et al PGPB 20120282637, filed 10/8/2010 – IDS, or Semba et al WO 2010/005531, 1/14/2010 (IDS), in view of Michelena et al (JAMA 306: 1104-1113, 2011) (IDS). The rejection is maintained and extended to amended claims for reasons of record in the Office Action dated 3/20/2020. Necessary modifications are made to address the amendment. Previously rejected claim 22 has now been cancelled.
NOTE: Claim 1 is construed as directed to treating ‘a’ (any) subject having the recited sRAGE level. Claim 17 is interpreted as treating a subject who can be asymptomatic of BAV, have symptoms of BAV or is a blood relative of a BAV patient. The rejections have been set forth upon consideration of said interpretation.
5.		The claims are directed to a method of treating bicuspid aortic valve (BAV) disease in a subject comprising treating a subject having soluble receptor for advanced glycation endproducts (sRAGE) in a biological sample of at least 600 pg/ml, wherein the treatment comprises aortic valve replacement, ascending aorta surgery, administering a therapeutic, or a combination thereof (claim 1), wherein the subject is asymptomatic of BAV, has BAV disease symptoms, has BAV disease, or is a blood relative of one having the BAV disease (claims 2, 17); and wherein the treatment comprises administering a therapeutic compound and reducing symptoms of BAV (claims 14, 27). The claims also recite that the sRAGE level of the subject is at least 681 pg/ml (claims 3, 18), 1765 pg/ml (claims 4, 19), and 2209 pg/ml (claims 5, 20), or about 681 pg/ml, 1765 pg/ml or 2209 pg/ml (claims 29-30). The claims further recite that the sRAGE level of the subject is at least 15% greater than that in control sample (claims 6, 21), and that the biological sample is blood (claim 15). Still further, the claims recite that the method or treatment comprise imaging the aortic valve in the subject (claims 9, 25), using the imaging methods as recited in claims 10 and 26. 
6.		Huber et al (WO ‘548) teach treating or diagnosing a RAGE related disorder like cardiovascular disease, congestive heart failure or myocardial infarction (abstract; page 1, lines 8-14; para spanning pages 28, 29; page 29, lines 9-20). Please note that congestive heart failure is a known symptom of BAV as also taught in the instant specification (para 0047), hence inherently reads upon claims 1 and 17. The reference teaches determining the level of RAGE in a subject sample (body fluids), wherein an altered RAGE level relative to levels in a control sample is indicative of a RAGE related disorder (page 29, lines 9-20). The reference also ), it implies that the RAGE in biological fluids will inherently be sRAGE, as the receptor once released is soluble, absent any evidence to the contrary. 
7.		Semba et al teach a method of determining circulating RAGE as a clinical biomarker for identifying diseases like cardiovascular disease (abstract; page 1, lines 14, 15; page 4, lines 10-13, page 22, line 1). The reference teaches that the detection of increased circulatory RAGE levels comprising sRAGE as compared to control values indicates increased risk of cardiovascular disease and death (page 3, lines 24-27). Semba et al teach that subjects with increased aortic pulse wave velocity (PWV) (pathological condition or dysfunction of the aorta– see instant specification para 0036) and arterial stiffness, have elevated serum AGE levels (page 74, last para). The reference also teaches that the identification of diseases comprise detecting a differential presence of the biomarker (RAGE) in a biological sample of subjects having the disease, versus normal subjects not having the disease (control) (page 22, para 2; page 23, lines 5-8), wherein the sample is blood or blood serum (page 22, lines 21-22). In one study, Semba et al teach the demographic and health characteristics of older women with reduced glomerular filtration rate or GFR, wherein the sRAGE levels in serum of said women as in instant claims 1, 3, 6, 17-18, 21, 29-30). The reference also teaches that upon identification of a subject having increased RAGE levels, e.g. a 20% to 90%, etc. (relative to a reference (control), the subject is treated with effective AGE inhibitors (therapeutic compound) (page 30, lines 13-17, 21-23) (i.e. treating subjects having at least 15% greater RAGE levels than control). 
8.		Huber et al or Semba et al do not teach the recited levels as in claims 4-5 and 19-20. However, as stated in the previous paragraph, Semba et al teach that 1200 pg/ml is the sRAGE levels in control samples (Figure 26). Semba et al also teach that levels of sRAGE can be increased to about 90% to indicate a correlation for developing a disorder that requires treatment, thereby suggesting that Semba et al contemplates sRAGE levels in a biological sample to be as high as 2280 pg/ml (i.e. at least 2209 pg/ml or 1765 pg/ml) (as recited in instant claims 4-5 and 19-20).
9.		In this case, the differences between the claimed method and the prior art method appears to be one of optimization of conditions of determining sRAGE levels and treating. It would have therefore, been obvious to one of ordinary skill in the art at the time the invention was made to have optimized the conditions using a therapeutic for treating BAV disease by treating a patient having symptoms of BAV disease, to arrive at the conditions recited in the claims. See MPEP 2144.05: A. Optimization Within Prior Art Conditions or Through Routine Experimentation 
10.		Treatment conditions are results-effective variables, which can be optimized.  In the case of increased sRAGE levels in a subject who exhibits symptoms of BAV as stated above, it 
11.		Huber et al or Semba et al do not teach aorta surgeries.
12.		Michelena et al teach that aortic diseases are present in BAV patients (abstract), wherein such diseases can include aortic aneurysms (page 1108, col 3). The reference teaches that patients with aortic aneurysm (or having BAV) undergo repair (treatment) surgery comprising aortic valve replacement, ascending aortic dissection (page 1109, col 1, last para). The reference also teaches that imaging of aortic valve, echocardiography and Doppler transthoracic echocardiography are used for diagnosis of BAV (Abstract – Results; Methods – cols 1, 2). 
13.		It would have been, therefore, obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating a subject having symptoms of BAV disease like congestive heart failure (or aortic aneurysm) based upon the differential levels of sRAGE in a biological sample like blood as taught by Huber et al or Semba et al, to treat said subjects in view of the teachings of Michelena et al. The person of ordinary skill would have been motivated as BAV is known to have aorta dysfunction, and RAGE levels are increased in aortic disorders. Thus the person of ordinary skill in the art would reasonably conclude that the patient with high levels of RAGE and/or sRAGE would likely have BAV, given the substantial overlap between the symptoms and conditions disclosed by Huber and those of BAV.  The person of ordinary skill would have expected success because the search for reliable 
14.		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.
15.	NOTE: Huber et al PGPB 20120282637 reference is a 371 of WO 2011/042548 used for rejection above, therefore, has identical teaching as WO ‘548.

16.		Claims 1-6, 9-10, 14-21, and 25-30 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Huber et al (2011) or Semba et al (2010), in view of Michelena et al (2011), and in further view of Gil-Marom et al (34th Int Conf IEEE EMBS, 637-640, 2012). The rejection is maintained and extended to amended claims for reasons of record in the Office Action dated 3/20/2020. Necessary modifications are made to address the amendment. Previously rejected claim 22 has now been cancelled.
17.		Claims 16 and 28 recite that the control biological sample is from a subject with a tricuspid aortic valve (TAV).
18.		The teachings of Huber et al, Semba et al and Michelena et al are set forth above.
19.		Huber et al, Semba et al or Michelena et al do not teach that the control biological sample is from a subject with TAV.
20.		Gil-Marom et al teach that BAV is a congenital cardiac disorder comprising two cusps as against the normal tricuspid valve (TAV) having three cusps, wherein the BAV subjects have a significantly smaller opening for a full cardiac cycle, as compared to TAV subjects (abstract).
21. 		It would have been, therefore, obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating a subject having 
22.		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

	NOTE: Upon consideration of current claim amendment, previously made 103 rejections are withdrawn as follows:
	(i) Claims 1-6, 14-15, 17-21, 27 and 29-30 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Huber et al WO 2011/042548, 4/14/2011/ Huber et al PGPB 20120282637, filed 10/8/2010 – IDS, or Semba et al WO 2010/005531, 1/14/2010 (IDS), as evidenced by Cook et al (Int J Cardiol 133: 95-101, 2009).
	(ii) Claims 1-6, 14-15, 17-21, 27 and 29-30 are rejected under AIA  35 U.S.C. 103 as being unpatentable over McPherson, et al. US 2007/0224643, 9/27/2007 (IDS) in view of Huber et al (2011) or Semba et al (2010).

	Applicant’s remarks:
23.		Applicant traverses the rejections asserting that none of the cited references, alone or in combination, teach or suggest, “treating BAV disease by treating a subject having a level of sRAGE in a biological sample of at least 600 pg/ml”. Applicant explains the present invention as 
24.		Applicant’s arguments are fully considered, however, are not found to be persuasive. As stated above, currently amended claim 1 is construed as directed to treating ‘a’ (any) subject having the recited sRAGE level. Also claim 17 is interpreted as treating a subject who can be asymptomatic of BAV, have symptoms of BAV or is a blood relative of BAV. The claims however, do not recite that the subject to be treated has BAV disease. In other words, the subject of the claimed invention may or may not have symptoms of BAV disease, i.e. is not necessarily have the disease. Applicant’s argument stating that the claims are to treating BAV subjects (either confirmed or suspected), is applicable to the present claims only to the extent of treating BAV disease in a subject “suspected” of the disease, not “confirmed”. Since a subject suspected of BAV disease displays aortic dysfunction as a symptom and increased sRAGE levels, the subject as taught in Huber et al, and Semba et al reads on the recited subject. The combined teachings of Huber et al, Semba et al and Michelena et al provide sufficient evidence that sRAGE is a critical biomarker in biological fluids for cardiovascular diseases including aortic dysfunctions that could be symptoms of BAV disease, wherein sRAGE levels of at least 600 pg/ml were detected in fluids of subjects with such symptoms. 
25.		It is commonly understood that surgical or pharmaceutical treatment of BAV disease (or any disease for that matter) in a subject mandates that the subject should have the “confirmed” disease. Instant claims however, do not require that the subject to be treated “has BAV 
26.		The rejections are therefore maintained as prima facie obvious over the combined teachings of the prior art.

Conclusion

27.	No claims are allowed. 
28.			THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
29.		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
30.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.

	32.		Information regarding the status of an application may be obtained from 
	the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
/A. D./
Examiner, Art Unit 1649
29 March 2021
                           

/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644